This is an appeal from a judgment of the district court of Liberty county in a suit brought by the appellee against the appellants, praying the cancellation of a certain lease contract executed by appellees in favor of appellants covering certain lands owned by appellee in Liberty county. The principal ground upon which the lease was sought to be canceled was that the same had been procured by fraud and deceit practiced by the appellant Will L. Barbee upon the appellee Pruett. The trial was before the court without a jury, and judgment was rendered canceling the lease as prayed, and upon request of appellants the trial court prepared and filed findings of fact and conclusions of law. Upon an inspection of the record, we find that no brief has been filed by appellants in this court, and it appearing, upon inspection of the pleadings and the findings of fact made by the trial court, that the judgment, as rendered, was such as was authorized by the pleadings and supported by the court's findings of fact, and there being no fundamental error appearing upon the face of the record, it is the opinion of this court that the judgment of the lower court should be affirmed; and it will be so ordered.